Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 2, 2011, with respect to the consolidated financial statements and internal control over financial reporting included in the Annual Report of Cenveo, Inc. and Subsidiaries on Form 10-K for the fiscal year ended January 1, 2011. We hereby consent to the incorporation by reference of said reports in Registration Statement Nos.333-26743, 333-61467, 333-74490, 333-118861, 333-153447, 333-161925, 333-161927 and 333-166929 on Form S-8 and Registration Statement Nos. 333-162559, 333-35561, 333-36337, 333-39013, 333-53679, 333-59201, 333-60595 and 333-74065 on Form S-3. /s/ GRANT THORNTON LLP Melville, New York March 2, 2011
